Citation Nr: 1216960	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1970 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a right foot disorder was raised in an August 2007 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that hearing loss is not related to active service.

2.  The evidence of record demonstrates that tinnitus is related to active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Regarding the claim for entitlement to service connection for tinnitus, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and the Board may proceed to decide this issue on appeal without further discussion of those duties.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Regarding the claim for entitlement to service connection for hearing loss, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).   An August 2007 letter that contained the required content of notice was sent to the Veteran prior to initial adjudication of the claim.  The letter informed the Veteran of the information and evidence necessary to substantiate the claim and what evidence would be obtained by whom.  Accordingly, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs) and VA medical records have been obtained.  In his July 2007 claim, the Veteran stated that his treatment for hearing loss and tinnitus was with VA.  VA provided the Veteran with a medical examination with respect to his service connection claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination is adequate because the examiner reviewed relevant information and provided an etiological opinion with supporting rationale using clinical findings, including conceded exposure to loud noise during service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination in a service connection claim, even if not statutorily obligated to do so, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Although the examiner noted that he reviewed the claims file, the examiner also noted there were no hearing exams in the STRs.  There are, however, such examinations in the STRs.  Despite this discrepancy, the Board finds that the examination is adequate because the opinion is not based upon the lack of in-service diagnosis or presence of hearing loss.  Finally, there is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.

II. Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's STRs are negative for hearing loss or tinnitus complaints, treatment, or diagnoses.  

The December 1970 service entrance examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
10
LEFT
20
10
10
/
15

In the accompanying report of medical history, the Veteran denied hearing loss.  The December 1973 service discharge examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
/
5
LEFT
5
5
5
/
10

In a May 2007 VA record, the Veteran reported gradual onset of hearing loss.  He stated that he began noticing hearing difficulties about one year prior.  The Veteran reported high-pitched ringing in his ears that he had had since military service.  He reported in-service noise exposure due to heavy equipment noise, armored personnel carrier engines, small arms fire, and explosives.  In a July 2007 VA record, the Veteran was fitted for hearing aids.  

In an August 2007 VA examination, the Veteran reported bilateral hearing difficulties particularly when attempting to understand conversation in the presence of background noise.  He reported military noise exposure working in engineering equipment maintenance due to diesel engines, heavy equipment, and tanks.  There was a positive history of noise exposure post-discharge because he worked as a truck driver and did not wear hearing protection.  Recreationally, there was a history of riding motorcycles with hearing protection.  He stated that his bilateral, constant tinnitus began during service and has persisted since that time.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
40
30
LEFT
20
25
60
60
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  The examiner concluded that hearing loss and tinnitus were less likely than not related to service, based on conceded military noise exposure and due to a history of occupational noise exposure and the configuration of the current hearing loss.  

In an August 2007 statement, the Veteran reported that during service he worked on heavy equipment.  He reported noise exposure due to bulldozers, tanks, and big guns.  He stated he told the military about the ringing in his ears during service.  In a November 2007 statement, the Veteran reported that his hearing loss and tinnitus "started when [he] was in the military around tanks & big guns."  

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  There is currently diagnosed tinnitus because the Veteran has provided competent and credible testimony of current ringing in his ears.  See Jandreau, 492 F.3d at 1377 (holding that lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, the VA examiner accepted the Veteran's report and noted that the Veteran has tinnitus.

Additionally, the Veteran has provided competent testimony that the tinnitus began during service and has persisted since that time.  See 38 C.F.R. § 3.303(b); Charles, 16 Vet. App. at 374.  The Board finds the testimony regarding onset and persistence credible because the Veteran's statements have been consistent whether reported via written submission to VA, for treatment purposes to his VA physicians, or to the 2007 VA examiner.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Thus, there is competent and credible evidence of in-service presence of tinnitus with continuity of symptoms since that time.  See 38 C.F.R. § 3.303(b); Shedden, 381 F.3d at 1167; Savage v. Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  

Furthermore, the Board does not find that the VA negative nexus opinion regarding tinnitus is significantly probative.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  The VA examiner stated that hearing loss and tinnitus were less likely than not related to service, but provided no supporting rationale for the conclusion regarding tinnitus.  See Stefl, 21 Vet. App. at 124 (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The examiner only provided comment on the configuration of the hearing loss and did not address the Veteran's competent and credible testimony regarding tinnitus.  Id. ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing"); Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Thus, this opinion is not assigned significant evidentiary weight.  Accordingly, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

The Board finds, however, that the evidence of record does not support a finding of service connection for hearing loss.  There is currently diagnosed bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Additionally, there is evidence of in-service noise exposure.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Although hearing loss is not documented during service, or within one year thereafter, this does not bar service connection.  See Hensley, 5 Vet. App. at 159-60.  But the Veteran has not asserted that he noticed hearing loss during service.  In an August 2007 statement, he stated that his hearing loss started during service, but unlike his testimony regarding tinnitus, he has never asserted that he actually noticed hearing loss during that time.  Additionally, in a May 2007 VA medical record, he noted that he began noticing hearing difficulties one year prior.  Thus, the Board finds that the Veteran did not provide testimony of in-service hearing difficulty or continuity of symptoms since service in contrast to the tinnitus claim.

Furthermore, the Veteran's testimony regarding the etiology of his hearing loss is not competent because a determination of the relationship of current hearing loss to noise exposure requires highly specialized medical knowledge, unlike the presence of ringing in the ears.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology); Espiritu, 2 Vet. App. at 494-95 ("When the question involved does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge, then the opinions of witnesses skilled in that particular science, art, or trade to which the question relates are admissible in evidence.")

Moreover, the VA examiner's opinion is assigned significant evidentiary weight regarding hearing loss.  See Madden, 125 F.3d at 1481.  The Board finds that the examiner's opinion is credible and persuasive because it was based upon a review of the relevant medical records, was provided upon a history of in-service and post-service noise exposure, and contained supporting rationale that the configuration of the hearing loss did not indicate loss due to military service.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (noting that the central issue in determining the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl, 21 Vet. App. at 124 (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the third element required to show service connection has not been met.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Accordingly, service connection for hearing loss is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 

Service connection for hearing loss is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


